Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 1 of 13 PageID #: 5
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 2 of 13 PageID #: 6

  ST                                Api
       'Sfs ( (-Ts> j j op» p, ssl

          )/i         T w -3                       3           li1 i(

                                               P
    > U VP- £'Cf                          rr pb
// - tt (Typ L/.J !                                 vl b S 1

                                                  -tO /S- /O

     n PG
     pss tj f 3 -|S
       »p p y~?piy/ippp . s
       -i y pp j f y ipi-


    »«pss. p                                                          y
    ? yP> + «Y3 "/
          .,,, (4y           </" i; f          'yji,,       ':'     ' i/ij


           » ,r               , r l'
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 3 of 13 PageID #: 7




  Exhibit 28: query for Crohn s of the pouch was done in November 2017 but the findings of which are not
  in my medical records except by the Calproctein positive test result.




                     FEN
                     (VFv
                     Piopn#
                     LMkVH

                     u n Ph- p. PA C
                    Ga /DC lKC- /
                    pager 214 «W3*3




                     chart che k

                              Hot.. ¦> B.rtrt. RH fl
                         Wttll'W [«. BHIR J                             "

                                                        t SuteUnwAbuKT W
                                     324P '            Reco.dsa-enolpl.lolff ™ 31
                                                          .jcMdandiMV-ea®4 "1'
                                                               aulhoniaKm




                                                                                                           9
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 4 of 13 PageID #: 8




                          Kmy H zdiion
                          OKcr M»n49«r S«xilNAkc
                          Teaat Digattnte Otteaiv ConiulMAlt
                          COPf Ccntar fof colo/eclal & pck he lth




                          From D martlMcCa /«.!am4'. • < iqn -i.-
                          Sant rr>-jrt<la» Ma/ 17. 20»B 9 7 I'M
                          Io: Am/>•»•<> i •
                          Subject Re Rrtordi

                          I reed io kro* h<* W* ph/vctan who tha'W «•
                          fr< >cal rec fda n th Ccta » u» lerl me&Mge »r ed lu know the
                          dates o their ir nsm»ia«>ni I need to leu the Meo at Board
                          l ve totd >ou man man/ limes e«ocl> nh'tii tccouji I need.
                             ,i i r red comp'rlr a d cahsuUnr icconJt and v>hrra the/
                          f ed to Veae Hndlw 41 continue Io ’ r peat rnjxell lhe , ...
                          .alri. I K'SCo < Cc-j/l Ik .ror-.'oxl 1. M, > . >»< i> Tc.lmg t, jh>( .enlitmc pil enl
                       InlofmAbon in an unencrypted le.l. robably accom anied ll nite ol other information
                       about m when wcured encrypted Metho .it s tlem te avad b'e isn't a'loncd it he w nte
                       these above boar h woul h v Rotten a rele se of recor s form, but he lr a knew I
                         oul r fuse to sljn d b cause I had on Aufiust 11 ?OI / In his office




   Exhibit:29 confirmation of the text messaged images from my medical record between Scott Smith and
   Dr. Clifton Cox. Now Scott Smith says he never treated me (which I and my medical record agree with,
   my issue with Smith is one of theft of medical records to assist Cox in committing fraud) to get off the
   hook from being sued under Chapter 74. To the Texas State Medical Board he said he did. Which is it?




                                                                                                                   10
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 5 of 13 PageID #: 9




                                                                    ' -« MC„00a,8 9 )MpM




                   E bit3o..Praof
                      plications of the Do„ f ndlC:ated Gl
                     ough t ey (eft outPthUeCk aM sm " inteSfines
                  C°nfirmed Xlogist Lance 'iCtiOn ater




                                                                               11
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 6 of 13 PageID #: 10




                                      Trr« C6 7&'«9 »? WPM
                            JVt
                            ,cric ac to
                             Co?e <A r*r« 2 60 PM
                           PREGNASCV IEST. SERUM
                             CcAkuxi Tme i»2& 19 1 ? S3 P
                           AUlOMAKDD'JF£«tNKAL
                                       0S2&-S9 12 5 M




                           U. Mtj-i. S e V.»IM CONWQQHAL M,a6»e«n '-




                              Co ton T.i e CWS 9 3 46 M

                                                             TEXAS HEA1 TH
                                                             PRESBYTERI N FIO. .ER
                                                             UOUfJD
                                                             UW lt/<g P»ar® Rgs-I




    Exhibit 31 ndicated UTI and Hematuria




                                                                                     12
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 7 of 13 PageID #: 11




                                                                        r - ',' o -ur.1
                                                               <       or       ' •



                                                               ? <*a •'-¦-'j He.
                                  5€/ic      w /V/c-W 7c ¦v
                                                          . '£uv\-i-5r-
                                                              -. > -¦
                          1 5 d>S<yrhnA C iW                5. $.t.'Tfi 'a'.rtJ
                                                                          i .j.'rtJ -xt c/
                         •J& 0 >        UT        <.5 lircyj 'h.

                               $ . i' C9 r A
                                        TEXAS HEALTH C .r.. ,
                        -7-7ft <e,  ¦t  P«ES8Y I ERI N FLOWER MHN 255055 009 t 5 I 133 Sei F
                                         OUND E2A2019 DC 6 2 2019
                                                                          b JXC ,wa -5 ' 53 PU




    32: Lie about my health issues.




                                                                                                 13
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 8 of 13 PageID #: 12




  Exhibit 33 My bladder function did change, of course UT Southwestern doesn't want to document it and
     nttell eabout the ulceration of J-pouch before it had even been reconnected.




                                                         MrdKOkin RKOMiliJfOn
                                                         Mrrf.Mt Mi Re ewed                                       suw
                                                                               N>™                             , wM
                                                                                            bc an              , v«»«a
                                                                                      l r I vW »c- < J l T**
                                                         UlWjrtil Kl d fXKrf -. 1-1
                                                                                         J- e,««rs.w 1 UM
                                                         1,1. r.j                     T.T-f'iTi

                                                         Medications dded eoof-nued ocfW W
                                                         Siwud      Mn ctfon            u lUt-XItWO 0
                                                                    MdculWmgtX*1        tifwehriMat



                                                                     suHwmon ,
                                                                      OW!C0.1W500W ««A«OV«« V
                                                         Mcca'ie/.O '5




                                                                                                                         14
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 9 of 13 PageID #: 13




                   Amoxicillin; Clavulanic Acid tablets
          hat Ihh medicine?                                                                               Exhibit 34: After the doctor labels me as pain
          MOXICILLIS, C 1 WI LANIC \C1D (i nx>t SIL in. KI V)tMbn /\S iJt .»fsn ilhn anubiiHK
       li n uxd 10 ifcai ccrum nd> of taacnil infeemwu l« will m m. iL f.i culds. m eilur iral infc Hit
                                                                                                          seeking with no problems once I communicate the
       rhis mtd-cintf mi) K u«ed l r «hcr r rpo . a Jow lu-ahli ca/e provider or plunnj Hi il you lu»e    issues to the malpractice insurance representative
      COMMON BRAND \ MI.S. uanenua                                                                        Nichol Bunn I am still given antibiotics on discharge.
      W hai Should I |c|| m) hnlih tire prosidrr before I lake tbit medicine?
      TK> nec lotau.. fjmlmcaa) ofibewndw,,




      mon. lt n
     -an u-.u,, l« s, nK.ll.n, rtnu.lh t. ph ,| .h ..ih.r W,((11
     i ilKinicttcinc k\ .d»t<orrrr r-..i.... .
              or n>ms Io f ,1 |«>(njnl
     -txaaivfccdinjr
     ll<n> should I use ibis me icine?




     loll... j.-JrI J.1U„u.1 ln5ml ,|„ .



                                                                               JXCHOOM9S 19 >53 PM




                                                                                                                                                             15
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 10 of 13 PageID #: 14




   Exhibit 35 Given hydrocodone after they lied on my flex sig and sai nothing was wrong with me after I
   contacted Nichol Bunn /Stan Thiebaud and was labeled as pain seeking behavior. Clearly something

   amiss.




                                          Amoxicillin; Clavulanic Acid tablets
                                 lui h ilm miilicinc.'
                                       111IX. < I Wi l \XI< ACinonxn > SIL in KLAV Joo I n K AS .JI u J i Tnill.n onubnliv
                              li I. vxJ I., al L »liof l . T.il inftclloiB II mil M awl Iw <oM>. II .«•' 'ml <nf«lmn.
                              hut m. jA.iK ml) K- uuxl lor oiIki plqnWK Jiw lutl rare f»«»f"ur"uasi if Jo" h»e
                              quol vot
                              ( OMMDS HRWDWXILlS) Aupncoi
                              What thould I tell my health care provider before I take this medicine?
                              7h j o.xd ln»«w il )uuhi 4n> oftbcH cwndiuons




                              -ja unuiujl .if jlkifK uaihm u» D<>\ illin. ( iKillin. c«rpluk>»pphh. vtfw ¦niib j; «<a»ukni< .id
                              othertnediCMCt.Jye .o<fwv crvaiii«a y .M . (




                              Hou thoulil I utr Ibis rntililini'?
                               Ijlc Illi, nuitameK inHuhnull i l ll f .<"Itula. I..II...I ibT.I.i.xii.mr.o.-ri|«i,,i b l tulo
                                   -.luliljUuil IX.n.t ...S.<ilK» Il ul.1.1 o j H.H. I..K, t.m ut ...i in lull n |IK
                              I..K lw .....r I Ac m dnuK- Jl ¦cp.lj, m i.jl, rx, .- „i. Aira.- n,..,.- ot,,,,
                               lull JllA .I I Jlc ill l JU IIICJUUK- J, .1.I..I.J || Il,,,,I, JU. .,k| I, ,kl|, u|
                                   )oiu iiKil nie tfath
                              I -il I.. .« t Aid.n- I u.c ,<1 Ihi ii uk ur uldien Sj\ ulcare i n K omkd
                                                          TEXAS HEA1IH t- Canr, 5 kvrt
                                                          PKESBYIEAlViFlOV.™ URN 2 , oqb njiSM Sc. f
                                                                              rfm &?V20ld DC G2$X>19
                                                          <<:vlr P>a<cR»j
                                                                                     Prcted br JXC1109 al» S 19 i 5J PM


                                                                                                                                  y




                                                                                                                                      16
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 11 of 13 PageID #: 15




    Exhibit 36: staples or foreign objects near neph tube now gone due to dispersion pattern being
    applied. I have the original dated photo with metadata.




                                                                                                     17
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 12 of 13 PageID #: 16




    Exhibit 37: foreign o ject or staple near indwelling line in kidney




                                                                             18
Case 4:21-cv-00511-ALM-CAN Document 1-1 Filed 07/02/21 Page 13 of 13 PageID #: 17




        Patient Medical Records                                                  McCalley. Damaris P
        UT Southwestern Me ical Center                                           MRN 72811610, DOB 1 3/1988, Sex. F
        University Hospitals and Clinics                                         Adm: 7 1/2019. D/C: 7/5/2019
        Dallas. TX 75390-8525

         Other Orders (continticd)
         I: I) t.'UR D CON ULT (SPLCII Y) [OHOS ihO ] (ronlintied)

         •I1 PC CONSULT TO GA I KOCNTEROLOGY [3805 693 J[
                                 McDonald, Samuel Arthur, D on 07/01/19 1037                                                                Discontinued
                       McDonald Samuel Arthur . MD 07:01/19 1037                                   McDonald. Sa uel Arthur MD
                       McDonald. Samuel Artlrur MD
                     One Ti e 07/0 VI9 1038 - 1 occurrence                                        Philip Justin PA-C 07.-01.-19 1526 |Clinrcran
                                                                                 Requested)

            Question                                                              Answer
            Consult requested in                                                  ED
            Rea on lo Co ult                                                      hx o rohns. here with onsbpaliorr. ob t atron cl ith questionable
                                                                                  ileus v developing obstruction


         CULTl.IRF UHINL
                                McDonald, Sa uel Arthur, D on 07/01/19           •     Discontinued
                       McDonald. Samuel Arthur MD 07, 01/19 1035                         M Don ld Sa uel Arthur. D
                       McDonald. Sa uel Arthur MD
                     STAT 07.'01.'19 1036 - I o currence                                          Phili Justin PA-C 07. 02.'19 1444 (Clinician
                                                                                  Reque ted)

          Diffuse abdominal pain [R 10.84)
                            CULTURE URINE- no antibiotics

         I 0 NUR LU CONSUL I (SPECIE Y) (380524507]
                                  cDonald, Samuel Arthur, MD on 07/01 19 0700                                                               Discontinued
                       McDonald, Sa uel Arthur MD 07 01/19 0700                                     McDonald. Samuel Arthur MD
                       McDonald. Sa u l Arthur D
                     One Time 07-01/19 0700 - 1 occurrence                                        Utsw. Inteiface 07,'05/19 1522 (Patient Discharged)


            Question                                                              Ans er
            Coiisull(s) Ordered.                                                  Surgery - Colorectal


         T> P<; CONSUL I IOCOI.ORECI Al SURGL RY [ H(1S24 b<JH |
                                 cDonald, Sa uel Arthur, MD on 07/01/19 0700                                                                      Co pleted
                        cDonald. Sa uel Arthur D 07/01 19 0700                                           cDonald fia ue1" r >
                       McDonald. Sa uel Arthur MD
                     On Time 07'01 19 0700 ¦ 1 occurrence

            Question                                                              Ans er
            Con ult requested in                                                  ED
             eason for Consult                                                    hx cruhns. de elo ing ob truction ilt obst atior'


         i NUR ItlSEHI IV S LINE LOCK [3li()5?1 If-l'J]
                                  Furmaga. Jakub Feliks, MD on 07/01/19 05u                                                                       Co pleted
                        Furrnaga. Jakub Felik D 07,'01.'19 0507                                          itnaga, Ja ub Feli MD
                        Furmaga. Jakub Feli D
                      One Time 07/01 19 0508 - 1 occurrence
                           insert IV cath ter nd maintain atency foi IV access

         IP NUR UR I'HLG POU I (38057111541
                                  Furmaga, Jakub Feliks, D on 07/01 1 0507                                                                        Com leted
                        Fur aga. Jakub Feliks, MD 07.'0l.'19 0507                                   Fur aga. Ja ub Felik MD
                        Furmaga. Jakub Feliks D
                      O e T ne 07 01/19 0508 - 1 occurr nce

         IPNUR IN AND OU I CATHETE IZATION (380521856]
                                  Furmaga, Jakub Feliks. D on 07/01/19 0507                                                                       Co pleted
                         F r ag Jakub Felik . MD 07/0 I; 19 0507                                    Fur ga. Ja ub Felik . MD

         Printed on 12/16/19 1:56 PM                         Note: Substance Abuse Therapy
                                                            Records are not art of the medical
                                                              record and require additional
                                                                         authorization.
